UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
J & J SPORTS PRODUCTIONS, INC.,

       Plaintiff,
                                         MEMORANDUM & ORDER
              -against-
                                         18-CV-2052(KAM)(VMS)
WILLIAM ORELLANA and LA FRONTERA
NIGHTLIFE ENTERTAINMENT CORP.,
d/b/a LA FRONTERA BAR & RESTAURANT,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiff J & J Sports Productions, Inc. (“plaintiff”)

brought this action on April 6, 2018, asserting claims under 47

U.S.C. §§ 553 and 605 of the Federal Communications Act of 1934

(the “FCA”) against defendants William Orellana, and La Frontera

Nightlight Entertainment Corp. (“La Frontera,” and together with

Orellana, “defendants”), doing business as La Frontera Bar &

Restaurant.   (See ECF No. 1, Compl.)   Following service of

process and defendants’ failure to appear, answer, or otherwise

respond to the Complaint, plaintiff filed a request for a

certificate of default.   (See ECF No. 8.)   The Clerk of Court

entered default against defendants, (see ECF Nos. 10-11), and

plaintiff subsequently moved for default judgment, seeking

statutory damages of $9,000 and enhanced damages of $27,000,

plus interest, fees, and costs, (see ECF No. 12, Plaintiff’s

Motion for Default Judgment (“Pl. Mot.”) at 3).
           Based on a review of the well-pleaded allegations and

evidence presented in plaintiff’s filings, the court grants

plaintiff’s motion for default judgment, only against defendant

La Frontera, for a violation of § 605, and awards damages

consistent with this Order.

                              BACKGROUND

           Plaintiff is incorporated in California with its

principal office and place of business in San Jose, California.

(Compl. ¶ 6.)   Defendant La Frontera operates the commercial

establishment doing business as La Frontera Bar & Restaurant in

Jamaica, New York.   (Id. ¶ 7.)   La Frontera Bar has an

approximate capacity of 40 people, and includes a bar and

restaurant area with four televisions and one screen projector.

(See ECF No. 12-3, Hunter Decl., Ex. 4, Ghaffan Aff. at 1.)

The New York State Liquor Authority license issued to La

Frontera identifies defendant Orellana as its “Principal” and

“Owner.”   (Compl. ¶ 8.)

           Plaintiff entered into a closed-circuit television

license agreement whereby it purchased exclusive rights to

exhibit the May 2, 2015, World Super Welterweight Title Bout

between Floyd Mayweather and Manny Pacquaio (the “Event”),

including undercard bouts.    (Id. ¶ 16; see also ECF No. 12-2,

Gagliardi Aff. at 1.)   Plaintiff sublicensed its rights to

publicly exhibit the Event to various commercial entities such

                                  2
as bars, restaurants, and casinos, throughout the United States,

and specifically in New York. (Compl. ¶ 16.)

            Defendants were not among the various entities that

contracted with plaintiff to show the Event.     (Id. ¶ 11.)

Nevertheless, on May 3, 2015, around 1:00 a.m., an investigator

retained by plaintiff entered La Frontera and observed the title

bout of the Event on four televisions and one screen projector.

(Ghaffan Aff. at 1-2.)    This investigator left within

approximately 15 minutes of entering, but observed, despite the

darkness she noted, three women serving as bartenders, three

other women serving as waitstaff, and a rather inebriated crowd

of between 25 and 35 people.    (Id.)   The investigator paid no

cover charge and ordered no food or drinks.     (Id.)

                           LEGAL STANDARD

                 Default Judgment

            According to Federal Rule of Civil Procedure 55 (“Rule

55”), courts may enter default judgment following a two-step

process.    City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d

114, 128 (2d Cir. 2011).    First, the Clerk of Court must enter a

default when “a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and

that failure is shown by affidavit or otherwise.”       Fed. R. Civ.

P. 55(a).    A court considers an entry of default against a party

to be an admission of all the well-pleaded allegations in the

                                    3
complaint regarding liability.      Cement & Concrete Workers Dist.

Council Welfare Fund v. Metro Found. Contractors Inc., 699 F.3d

230, 234 (2d Cir. 2012); see also Vt. Teddy Bear Co., Inc. v.

1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004) (“[Rule 55]

tracks the ancient common law axiom that a default is an

admission of all well-pleaded allegations against the defaulting

party.”).   Second, if the defaulting party fails to appear or

move to set aside the entry of default under Rule 55(c), the

opposing party may file a motion for default judgment to

establish liability and damages.        Fed. R. Civ. P. 55(b)(2).

                      Liability

            Entry of default does not necessarily entitle a moving

party to default judgment “as a matter of right.”        GuideOne

Specialty Mut. Ins. Co. v. Rock Cmty. Church, Inc., 696 F. Supp.

2d 203, 208 (E.D.N.Y. 2010).      The court must determine whether

the plaintiff’s allegations establish “liability as a matter of

law,” thus warranting default judgment.        Finkel v. Romanowicz,

577 F.3d 79, 84 (2d Cir. 2009); see Au Bon Pain Corp. v. Artect,

Inc., 653 F.2d 61, 65 (2d Cir. 1981) (“[A] district court has

discretion under [Rule] 55(b)(2) once a default is determined to

require proof of necessary facts and need not agree that the

alleged facts constitute a valid cause of action.”).        In light

of the Second Circuit’s “oft-stated preference for resolving

disputes on the merits,” default judgments are “generally

                                    4
disfavored.”   Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95-96

(2d Cir. 1993).    Thus, courts may grant a motion for default

judgment only if the plaintiff has satisfied its burden of

demonstrating that the unchallenged allegations, and all

reasonable inferences drawn from the evidence, establish the

defendant’s liability on each asserted cause of action.      “Put

differently, liability does not automatically attach from the

well-pleaded allegations of the complaint, as it remains the

court’s responsibility to ensure that the factual allegations,

accepted as true, provide a proper basis for liability and

relief.”   Rolls-Royce PLC v. Rolls-Royce USA, Inc., 688 F. Supp.

2d 150, 153 (E.D.N.Y. 2010).

                      Damages

           “While a default judgment constitutes an admission of

liability, the quantum of damages remains to be established by

proof unless the amount is liquidated or susceptible of

mathematical computation.”      Flaks v. Koegel, 504 F.2d 702, 707

(2d Cir. 1974).    Once the court finds a defaulting party liable,

it next considers whether the movant “has met the burden of

proving damages to the court with ‘reasonable certainty.’”

J & J Sports Prods., Inc. v. LX Food Grocery Inc., No. 15-CV-

6505, 2016 WL 6905946, at *2 (E.D.N.Y. Nov. 23, 2016) (quoting

Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155

(2d Cir. 1999)).    An evidentiary hearing is not required to

                                    5
determine damages so long as there is a basis for the awarded

damages specified in the default judgment.     Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997) (quoting Fustok v. ContiCommodity Servs., Inc., 873

F.2d 38, 40 (2d Cir. 1989)).      “[A] review of detailed

affidavits and documentary evidence” is sufficient to form a

basis for calculating reasonably certain damages.     Cement &

Concrete Workers, 699 F.3d at 234; Circuito Cerrado, Inc. v.

Pizzeria y Pupuseria Santa Rosita, Inc., 804 F. Supp. 2d 108,

114 (E.D.N.Y. 2011) (“In determining damages not susceptible to

simple mathematical calculations, Federal Rule 55(b)(2) gives

courts discretion to determine whether an evidentiary hearing is

necessary or whether detailed affidavits or documentary evidence

are sufficient.”).

                              DISCUSSION

        I.        Liability

             The FCA regulates the unauthorized reception of radio

and cable wire transmissions.     47 U.S.C. § 151 et seq.   The

unauthorized interception and reception of such transmissions,

originating by satellite or any other means, violates both 47

U.S.C. §§ 553(a)(1) and 605(a).     Garden City Boxing Club, Inc.

v. Hernandez, No. 04-CV-2081, 2008 WL 4974583, at *3 (S.D.N.Y.

Nov. 24, 2008).    Section 605 states that “no person not being

authorized by the sender shall intercept any radio communication

                                   6
and divulge or publish the existence, contents, substance,

purport, effect, or meaning of such intercepted communication to

any person.”    47 U.S.C. § 605(a).       Section 553 similarly

provides that “no person shall intercept or receive or assist in

intercepting or receiving any communications service offered

over a cable system, unless specifically authorized to do so by

a cable operator or as may otherwise be specifically authorized

by law.”    Id. § 553(a)(1).      Plaintiff, however, moves for entry

of default judgment seeking damages only under § 605(a), and the

court shall not consider whether defendants violated

§ 553. 1   (See Pl. Mot. at 3; ECF No. 12-1, Plaintiff’s Memorandum

of Law in Support (“Pl. Mem.”) at 11; ECF No. 12-3, Hunter Decl.

¶ 8.)

            The court finds that the unrefuted allegations in the

Complaint sufficiently establish the elements of liability for a

violation of § 605(a) by La Frontera but not by Orellana.




1     When a defendant violates both § 553 and § 605, the plaintiff may
recover only under one section. Circuito Cerrado, 804 F. Supp. 2d at 114.
Because § 605 provides for a greater award of damages than § 553, when both
sections are violated “the court should grant request[s] for damages under §
605(e) instead of granting the lesser damages available under § 553.” Int’l
Cablevision, Inc. v. Sykes, 997 F.2d 998, 1009 (2d Cir. 1993); compare 47
U.S.C. § 605(e)(3)(c) (permitting recovery of statutory damages not less than
$1,000 for each violation of § 605(a) and enhanced damages of not more than
$100,000 for each willful violation) with 47 U.S.C. § 553(c)(3) (permitting
recovery of statutory damages of not less than $250 for all violations and
enhanced damages of not more than $50,000 for each willful violation).

                                      7
          A.     Defendant La Frontera Bar & Restaurant

          Plaintiff alleges that it purchased and retained the

exclusive commercial exhibition licensing rights to the Event

and no other company was authorized to transmit the Event to

defendants.    (Gagliardi Aff. ¶ 3.)    At no time did defendants

lawfully license the Event from plaintiff.      (Id. ¶ 7.)   The

programming used by plaintiff to broadcast the Event is

encrypted and can only be broadcasted by a commercial

establishment after plaintiff authorizes a commercial

activation.    (Id.)   Thus, the only way that La Frontera Bar

could have received the transmission and broadcasted the Event

without violating § 605(a) would have been to sublicense the

broadcast rights from plaintiff.       (Id. ¶ 3.)

          In the early hours of May 3, 2015, between 1:00 and

1:15 a.m., defendant La Frontera was observed broadcasting the

Event on four television screens and through a projector onto a

wall or screen to roughly 30 patrons.      (Ghaffan Aff. at 1.)

There are multiple ways to unlawfully intercept and broadcast

the Event including use of a “blackbox” or “smartcard” to

descramble the transmission, misrepresenting a commercial

establishment as a residence, use of an illegal cable drop from

an adjacent apartment, or purchasing illegal satellite codes.

(Gagliardi Aff. ¶ 10.)     “The Act of intercepting an encrypted

broadcast is not done by accident, but requires an affirmative

                                   8
action by the defendant.”   Time Warner Cable of N.Y.C. v.

Googies Luncheonette, Inc., 77 F. Supp. 2d 485, 490 (S.D.N.Y.

1999) (“[S]ignals do not descramble spontaneously, nor do

television sets connect themselves to cable distribution

systems.”); see also Joe Hand Promotions, Inc. v. Wing Spot

Chicken & Waffles, Inc., 920 F. Supp. 2d 659, 669 (E.D. Va.

2013).   A number of courts in this District have held that

nearly identical allegations brought by plaintiff are sufficient

to plead a claim for relief under § 605.     See, e.g., LX Food

Grocery Inc., 2016 WL 6905946, at *2 (citing cases).     Plaintiff

has thus established that La Frontera is liable for violating §

605(a) by intercepting an unauthorized communication and

publishing the contents of the intercepted communication.

Plaintiff’s motion for default judgment on liability is granted

as to defendant La Frontera.

           B.   Defendant William Orellana

           Plaintiff alleges that Orellana is liable in his

individual capacity as the owner and principal of La Frontera.

(Compl. ¶ 9.)    To establish a contributory violation of

§ 605(a), plaintiff is required to demonstrate that Orellana

authorized the violations set forth in the Complaint.     Garden

City Boxing Club, Inc. v. Morales, No. 05-CV-0064, 2005 WL

2476264, at *10 (E.D.N.Y. Oct. 7, 2005) (citing cases); see also

Softel, Inc. v. Dragon Med. & Sci. Commc’ns. Inc., 118 F.3d 955,

                                 9
971 (2d Cir. 1997).   “To establish vicarious liability . . .

[plaintiff] must show that . . . [an owner] had a right and

ability to supervise the infringing activities and had an

obvious and direct financial interest in the exploitation of the

copyrighted materials.”   Morales, 2005 WL 2476264, at *10.

            The Complaint alleges that defendant Orellana had the

right and ability to supervise La Frontera’s actions, and either

specifically directed or permitted the employees at La Frontera

to unlawfully intercept and broadcast the signal or personally

intercepted and published the same.      (Compl. ¶¶ 9-12.)

Plaintiff bases these allegations on Orellana’s designation as

the owner or principal of La Frontera on its New York State

Liquor Authority-issued license.      (Id. ¶ 12.)   But, the court

finds that the allegations concerning Orellana’s authority and

involvement in the violation of § 605 are nothing more than a

“formulaic recitation of the elements of a cause of action” and

are insufficient to establish a prima facie case.       LX Food

Grocery, 2016 WL 6905946, at *3 (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).    A defaulting party is not held to have

admitted the rote legal conclusions of a movant for default

judgment.   See J & J Sports Prods., Inc. v. J & O LLC, No. 17-

CV-4180, 2018 WL 4522098, at *4 (E.D.N.Y. July 25, 2018),

adopted at, 2018 WL 3991493, at *1 (E.D.N.Y. Aug. 21, 2018).



                                 10
          Accordingly, the court finds that plaintiff has failed

to sufficiently establish Orellana’s liability for a violation

of § 605(a).   See, e.g., J & J Sports Prods., Inc. v. Monte

Limar Sports Bar Inc., No. 15-CV-3771, 2017 WL 933079 (E.D.N.Y.

Mar. 8, 2017) (finding no individual liability where allegations

were generic and based solely on individual’s status as an

officer or principal of establishment and did not infer ability

to supervise or direct participation in violation); J & J Sports

Prod., Inc. v. El Ojo Aqua Corp., No. 13-CV-6173, 2014 WL

4700014, at *4 (E.D.N.Y. Aug. 29, 2014) (finding no liability

for individual listed as principal on establishment’s liquor

license which conferred only a “general ability to supervise the

establishment’s operations and enjoy it’s profits” and did not

“suggest . . . that the principal had anything to do with the

decision to display” an unauthorized cable wire transmission);

see also J & J Sports Prods., Inc. v. Daley, No. 06-CV-0238,

2007 U.S. Dist. LEXIS 49839, at *8-11 (E.D.N.Y. Feb. 15, 2007).

          Even were the court to consider the second requirement

of vicarious liability, an obvious and direct financial interest

in the violation, the court would still find that plaintiff has

not sufficiently established Orellana’s direct or indirect

financial gain from La Frontera’s violation of § 605.   The

investigator paid no cover charge, purchased no food or

beverages, and, during her 15 minutes at La Frontera, apparently

                                11
observed no one else doing the same.     See LX Food Grocery, 2016

WL 6905946, at *3 (finding no vicarious liability based on lack

of financial gain where plaintiff failed to allege a cover

charge, surcharge on goods, or that patrons made any purchases).

Though the investigator observed that “everyone was very drunk,”

(Ghaffan Aff. at 1), and the court could infer these patrons

purchased alcoholic drinks at La Frontera, the investigator’s

observation is insufficient to establish Orellana’s financial

gain from La Frontera’s violation.     See also J & O LLC, 2018 WL

4522098, at *4.

             Thus, the court finds only defendant La Frontera

liable for a violation of § 605(a) and grants plaintiff’s motion

for default judgment as to La Frontera, but denies the motion as

to Orellana.

       II.        Damages

             Having established La Frontera’s liability, plaintiff

is entitled to damages.     Plaintiff seeks statutory damages of

$9,000, enhanced damages of $27,000, attorneys’ fees and costs,

and pre- and post-judgment interest.     (See Pl. Mot. at 3.)

             Damages under § 605 include, at the election of the

aggrieved party, either actual damages, 47 U.S.C. §

605(e)(3)(C)(i)(I), or statutory damages up to $10,000 for each

violation of § 605(a) and up to $100,000 for each violation made

“willfully and for purposes of direct or indirect commercial

                                  12
advantage or private financial gain.”     Id.

§ 605(e)(3)(C)(i)(II), (e)(3)(C)(ii); see also J & J Sports

Prods., Inc. v. 1400 Forest Ave. Rest. Corp., No. 13-CV-4299,

2014 WL 4467774, at *9 (E.D.N.Y. Sept. 10, 2014).    Section 605

also provides for an award of reasonable attorneys’ fees to a

prevailing aggrieved party.    47 U.S.C. § 605(e)(3)(B)(iii).

Finally, the amount of damages awarded under § 605 is within the

court’s sound discretion.     Time Warner Cable of N.Y.C. v. Taco

Rapido Rest., 988 F. Supp. 107, 111 (E.D.N.Y. 1997).

                      Statutory Damages

            Plaintiff neither seeks, nor provides evidence of, its

actual damages and argues “actual damages are often difficult to

prove.”    (See Pl. Mem. at 7 (citing Lauretex Textile Corp. v.

Allton Knitting Mills, Inc., 519 F. Supp. 730, 732 (S.D.N.Y.

1981)).)    Instead, plaintiff seeks statutory damages.

Nevertheless, “[t]here must be an evidentiary basis for the

damages sought by plaintiff, and a district court may determine

there is sufficient evidence either based upon evidence

presented at a hearing or upon a review of detailed affidavits

and documentary evidence.”    Cement & Concrete Workers, 699 F.3d

at 234.    A court is required to “ascertain the amount of damages

with reasonable certainty.”    Credit Lyonnais Sec., 183 F.3d at

155.   Given plaintiff’s submissions, the court finds it can



                                  13
calculate an appropriate award of statutory damages in this case

and an evidentiary hearing is not required.

           Courts have generally awarded statutory damages based

on the greater of two methods: flat-fee, the licensing fee a

plaintiff would have charged a liable defendant to broadcast an

event; or per-person, the sum of what each individual who viewed

an unauthorized event at a defendant’s establishment would have

paid at home.   See J & J Sports Prods., Inc. v. Arhin, No. 07-

CV-2875, 2009 WL 1044500, at *1 (E.D.N.Y. Apr. 17, 2009); see

also J & J Sports Prods., Inc. v. Sugar Cafe Inc., No. 17-CV-

5350, 2018 WL 324266, *1 (S.D.N.Y. Jan. 5, 2018).    Here,

plaintiff provides evidence that it would have charged a

commercial sublicense fee of $3,000 to broadcast the Event at La

Frontera given that its maximum capacity is less than 100

persons.   (Gagliardi Aff. ¶ 8; Ex. 2, Rate Card.)   Plaintiff’s

investigator states she did not pay a cover charge.    (Ghaffan

Aff. at 1.)   Although plaintiff did not plead what the Event

would have cost a customer to view at home, courts have used a

rate of $54.95 to calculate the damages based on the per-person

method.    See 1400 Forest Ave. Rest. Corp., 2014 WL 4467774, at

*12 n.8.   Applying a $54.95 rate, it would have cost 35 viewers,

the maximum observed by plaintiff’s investigator at La Frontera,

a total of $1,923.25 to view the Event at home.   Because this is

lower than the $3,000 sublicensing fee, the court will use the

                                 14
flat-fee method.    The court also notes that awarding plaintiff

damages equal to the sublicensing fee of $3,000 exceeds the

statutory minimum of $1,000.    See 47 U.S.C. § 605(e)(3)(C)(ii).

          In this case plaintiff requested the court not to use

either approach discussed above, but rather asks the court to

adopt the approach used in J & J Sports Prods., Inc. v.

McCausland, No. 10-CV-1564, 2012 WL 113786 (S.D. Ind. Jan. 13,

2012).   There, the court awarded $10,000 in statutory damages

and $30,000 in enhanced damages, citing “the need to send a

deterrent signal to defendants and other would-be offenders.”

McCausland, 2012 WL 113786, at *4.    Here, plaintiff requests

$9,000 in statutory damages, three times the licensing fee, and

cites a variety of cases outside this District and Circuit.

See, e.g., J & J Sports Prods., Inc. v. Tonita Rest., LLC, No.

13-CV-0382, 2015 WL 9462975, at *5 n.8 (E.D. Ky. Dec. 28, 2015).

Plaintiff also seeks $27,000 in enhanced damages, relying on J &

J Sports Prods., Inc. v. Meson de Colombia, Inc., No. 10-CV-

1142, 2010 WL 4791771, at *3 (E.D.N.Y. Oct. 7, 2010), where a

judge of this court recommended a multiplier of three for

enhanced damages.   That case, however, involved a statutory

award of only $1,500.

          As plaintiff noted in its papers, previous approaches

by courts in the Second Circuit would award statutory damages

equivalent to the sublicensing fee of $3,000.    (See Pl. Mem. at

                                 15
8.)   Though plaintiff has requested the court use an approach

that considers defendant La Frontera’s willful conduct and the

importance of deterrence, this court sees no reason that it

should deviate from typical decisions in the Second Circuit.

Accordingly, the court finds that plaintiff is entitled to an

award of $3,000 in statutory damages.

                    Enhanced Damages

          Plaintiff also requests an award of enhanced damages

in the amount of $27,000.   In support, plaintiff alleges that

the unchecked activity of signal piracy has resulted in its loss

of millions of dollars in revenue sales.   (Gagliardi Aff. ¶ 12.)

Several courts in this Circuit have awarded enhanced damages

after finding a willful violation of § 605.   See, e.g., Garden

City Boxing Club, Inc. v. Extasis Corp., No. 07-CV-3853, 2008 WL

3049905, at *8 (E.D.N.Y. Aug. 1, 2008) (awarding $10,000 in

enhanced damages because of likely increase in food and

beverages sales); Garden City Boxing Club, Inc. v. Huesca, No.

05-CV-3698, 2007 WL 5253982, at *5-6 (E.D.N.Y. Dec. 4, 2007)

(finding willfulness and commercial advantage in awarding

enhanced damages); J & J Sports Prods., Inc. v. Castrillon, No.

07-CV-2946, 2009 WL 1033364, at *4 (E.D.N.Y. Apr. 16, 2009)

(awarding treble damages as deterrent against future

violations).



                                16
          The court finds that, consistent with previous

decisions by judges in this court, plaintiff has adequately

pleaded facts establishing a willful violation of § 605 by

defendant La Frontera.   See Huesca, 2007 WL 5253982, at *5-6

(“Defendants who intercept signals and broadcast programming

without authorization in a place of business where certain

events are shown to the public are generally held to have acted

willfully and for purposes of commercial advantage.”)(collecting

cases); see also Time Warner Cable, 77 F. Supp. 2d at 490

(“[S]ignals do not descramble spontaneously, nor do television

sets connect themselves to cable distribution systems.”).

Therefore, damages should be enhanced to penalize defendant La

Frontera, and the court finds that an award of enhanced damages

in the amount of $3,000 for La Frontera’s willful violation is

appropriate.

                     Prejudgment Interest

          Plaintiff also requests pre- and post-judgment

interest at the federal statutory rate.     (See Pl. Mot. ¶ 5.)

Section 605 does not provide for an award of interest.     See

Entm’t by J & J Inc. v. Miraldo Rest., Inc., No. 01-CV-10832,

2003 U.S. Dist. LEXIS 11361, at *16 (S.D.N.Y. Apr. 23, 2003),

adopted at, 2003 U.S. Dist. LEXIS 9624, at *4-5 (S.D.N.Y. June

10, 2003).   The court may nevertheless choose to award pre-

judgment interest.   See Endico Potatoes, Inc. v. CIT Grp.

                                17
Factoring, Inc., 67 F.3d 1063, 1071 (2d Cir. 1995) (holding that

“[t]he decision whether to grant prejudgment interest and the

rate used if such interest is granted ‘are matters confided to

the district court’s broad discretion’” (citation omitted)).

“The Second Circuit has recognized that pre-judgment interest

may be permitted in the absence of express statutory

authorization ‘when the awards were fair, equitable and

necessary to compensate the wronged party fully.’”   Garden City

Boxing Club, Inc. v. Rojas, No. 05-CV-1047, 2006 WL 3388654, at

*9 (E.D.N.Y. Nov. 21, 2006).   Courts, however, should not award

pre-judgment interest where “the statutory obligation on which

interest is sought is punitive in nature.”   See Wickham

Contracting Co., Inc. v. Local Union No. 3, 955 F.2d 831, 834

(2d Cir. 1992).   And statutory damages under the FCA are

analogous to punitive damages in that they are designed to deter

others from similar violations.    J & J Sports Prods., Inc. v. La

Ruleta, Inc., No. 11-CV-4422, 2012 WL 3764062, at *5 (E.D.N.Y.

Aug. 7 2012); see also J & J Sports Prods., Inc. v. Onyx Dreams,

Inc., No. 12-CV-5355, 2013 WL 6192546, at *7 (E.D.N.Y. Nov. 26

2013); J & J Sports Prods., Inc. v. Chulitas Entm’t Corp., No.

12-CV-3177, 2014 WL 917262, at *6 (E.D.N.Y. Mar. 10, 2014).    The

court thus declines to award pre-judgment interest, but awards

post-judgment interest.   See 28 U.S.C. § 1961(a) (“Interest



                                  18
shall be allowed on any money judgment in a civil case recovered

in a district court.”).

                     Attorneys’ Fees and Costs

           Finally, plaintiff seeks attorneys’ fees and

litigation costs.   Section 605 provides that a prevailing

aggrieved party is entitled to costs and reasonable attorneys’

fees.   47 U.S.C. § 605(e)(3)(B)(iii) (stating that the court

“shall direct the recovery of full costs, including awarding

reasonable attorneys’ fees to an aggrieved party who prevails”);

see also Int’l Cablevision, 997 F.2d at 1009.    Plaintiff,

however, does not provide support for an award of fees or costs

but instead requests the court grant it 30 days leave to submit

evidence supporting such an award.   As such, counsel has not

provided any records of hours worked, average hourly fees, or

any other documents to support an award.   The court is not

inclined to perpetuate this litigation and shall decline to

award fees, but shall grant plaintiff 14 days leave from the

date of this Order to move the court, and provide supporting

documentation, for such an award.    But see J & J Sports Prods.,

Inc. v. Sin Fronteras Rest., No. 09-CV-1873, 2010 WL 1565441, at

*10 (E.D.N.Y. Feb. 23, 2010); see also J & J Sports Prods., Inc.

v. Alvarez, No. 07-CV-8852, 2009 WL 3096074, at *7 (S.D.N.Y.

Sept. 25, 2009) (declining to award attorneys’ fees for failure

to keep contemporaneous time records).

                                19
                              CONCLUSION

            Accordingly, the court orders that plaintiff be

awarded a judgment against La Frontera in the amount of $3,000

in statutory damages, and $3,000 in enhanced statutory damages.

The Clerk of Court is respectfully directed to enter judgment in

favor of plaintiff against defendant La Frontera in the amount

of $6,000 and to dismiss the Complaint as against defendant

Orellana.    Plaintiff’s counsel shall serve a copy of this

Memorandum and Order and the Judgment on defendants, and note

service on the docket.    Any remaining claims in the Complaint

that plaintiff has abandoned in its motion for default judgment

are dismissed without prejudice.       Within 14 days from the date

of this Order plaintiff may move this court for an award of

attorneys’ fees but must submit sufficient supporting

documentation.    The judgment in the amount of $6,000 shall

accrue interest at the rate provided in 28 U.S.C. § 1961 from

the date of entry of judgment.

SO ORDERED.

Dated:   March 13, 2019
         Brooklyn, New York

                                                  /s/
                                        Kiyo A. Matsumoto
                                        United States District Judge




                                  20
